[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#121)
After hearing held on plaintiff's motion, the court finds that there has been noncompliance by the Clerk of the Court with the requirement of Practice Book 398; Kron v. Thelen, 178 Conn. 189,194 n. 2 (1979); and by the plaintiff with the requirement of Practice Book 154; King v. Board of Education, 195 Conn. 90, 94
n. 4 (1985).
The motion to strike defendant's objection to acceptance of report is denied.
So ordered.
GAFFNEY, J. CT Page 2657